November 17, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                   CHELSEY MICHELLE CHATMAN, Appellant

NO. 14-11-00790-CV                      V.

                CHUA CHAT TAN AND YOKE CHEONG, Appellees
                          ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the judgment
signed by the court below on March 11, 2011. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that each party shall pay its costs incurred by reason of this
appeal.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.